IN THE SUPREME COURT OF THE STATE OF DELAWARE

    SYLVESTER MILLER,                       §
                                            §
          Defendant Below,                  § No. 360, 2019
          Appellant,                        §
                                            § Court Below—Superior Court
          v.                                § of the State of Delaware
                                            §
    STATE OF DELAWARE,                      § Cr. ID No. 0408012099 (N)
                                            §
          Plaintiff Below,                  §
          Appellee.                         §

                               Submitted: December 20, 2019
                               Decided:   February 5, 2020

Before SEITZ, Chief Justice; VAUGHN, and TRAYNOR, Justices.

                                         ORDER

         After careful consideration of the appellant’s opening brief, the State’s motion

to affirm, and the record on appeal, we conclude that the judgment below should be

affirmed on the basis of and for the reasons assigned by the Superior Court’s order,

dated July 19, 2019, summarily dismissing the appellant’s fifth motion for

postconviction relief. The appellant has not pleaded with particularity new evidence

of actual innocence or that a new, retroactive rule of constitutional law renders his

conviction invalid.1 Moreover, the appellant’s claims that the Superior Court lacked




1
    DEL. SUPER. CT. CRIM. R. 61(d)(2).
jurisdiction2 because of deficiencies in the indictment have been previously rejected3

and otherwise fail on the merits.4

       NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.



                                             BY THE COURT:


                                             /s/ Collins J. Seitz, Jr.
                                                  Chief Justice




2
  Id. R. 61(i)(5).
3
  State v. Miller, 2018 WL 2085226 (Del. Super. Ct. Apr. 24, 2018) (Commissioner’s Report and
Recommendation on Defendant’s Fourth Motion for Postconviction Relief); State v. Miller, Cr.
I.D. No. 0408012099, Docket Entry No. 103 (Del. Super. Ct. May 29, 2018) (adopting
Commissioner’s report).
4
  See, e.g., Fountain v. State, 288 A.2d 277, 278-79 (Del. 1972) (holding that failure to allege an
essential fact in an information did not constitute a jurisdictional defect).


                                                2